Case 2:19-cv-06929-MWF-AGR Document 66 Filed 10/29/20 Page 1 of 1 Page ID #:240

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No.        CV 19-6929 MWF (AGRx)                                      Date: October 29, 2020
  Title       Brian Whitaker v. 6340 Hollywood Associates, LLC, et al.


  Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                     Rita Sanchez                                        Not Reported
                     Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                   Not Present                                        Not Present

  PROCEEDINGS (IN CHAMBERS):                                       COURT ORDER

        In light of the Notice of Settlement filed October 28, 2020, the Court sets a
  hearing on Order To Show Cause Re Dismissal for December 28, 2020 at 11:30
  a.m. If a stipulated dismissal is filed prior to this date, the matter will be taken off
  calendar and no appearance is needed. All other hearings and deadlines are hereby
  vacated.

          IT IS SO ORDERED.




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
